Title: From Benjamin Franklin to David Hall, 10 December 1761
From: Franklin, Benjamin
To: Hall, David


          
            Copy
            Dear Mr. Hall
            London Decr. 10, 1761
          
          Enclos’d are some Letters for you, left with me by Mr. Strahan. I have some Time since bespoke the Brevier you last desired, and hope it will now soon be ready.
          In your last you desire to know my Mind about Remitting, the Price of Bills being so high with you. What Money I have here is chiefly in the Funds, from whence I cannot withdraw it for present Use without great Loss, compar’d with the Price it will bear at a Peace. I am therefore very willing to allow the Price Bills may be at with you, for any Sums you may find convenient to remit to me. And they will be of particular Service about the Time of my leaving England, which I purpose the Beginning of the Summer, as I shall want to bring many Things with me. I now hope soon for the Pleasure of seeing you; being with great Esteem, Dear Friend, Yours affectionately
          
            B Franklin
          
          
            Pray send me the printed Votes of 1759, 60 and 61.
            Jan. 9. 1761 [sic]. I have now receiv’d the above-mention’d Votes. BF.
          
         
          Addressed: To / Mr David Hall / Printer / Philadelphia / Free / B Franklin
          Endorsed: Franklin Decr. 10. 1761.
        